                                                                                                                               1   JOHN L. BURRIS, Esq., SBN 69888
                                                                                                                                   ADANTE D. POINTER, Esq., SBN 236229
                                                                                                                               2   LATEEF H. GRAY, Esq., SBN 250055
                                                                                                                                   ANN M. KARIUKI, Esq., SBN 283306
                                                                                                                               3   LAW OFFICES OF JOHN L. BURRIS
                                                                                                                               4   Airport Corporate Center
                                                                                                                                   7677 Oakport Street, Suite 1120
                                                                                                                               5   Oakland, California 94621
                                                                                                                                   Telephone: (510) 839-5200
                                                                                                                               6   Facsimile: (510) 839-3882
                                                                                                                                   john.burris@johnburrislaw.com
                                                                                                                               7   adante.pointer@johnburrislaw.com
                                                                                                                                   lateef.gray@johnburrislaw.com
                                                                                                                               8   akariukiesq@gmail.com
                                                                                                                               9
                                                                                                                                   Attorneys for Plaintiff
                                                                                                                              10   LAWRENCE HALEY
The Law Offices of John L. Burris




                                                                                                                              11
                                    7677 Oakport Street, Suite 1120




                                                                                                                              12                          UNITED STATES DISTRICT COURT
                                                                                                  Telephone: (510) 839-5200
                                                                      Oakland, California 94621




                                                                                                                              13                FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                              14
                                                                                                                                   LAWRENCE HALEY, as an individual,               Case No. 4:18-CV-07542-HSG
                                                                                                                              15
                                                                                                                                          Plaintiff,
                                                                                                                              16                                                   ORDER TO EXTEND TIME FOR FACT
                                                                                                                                   v.                                              DISCOVERY
                                                                                                                              17
                                                                                                                                   CLARK CONSTRUCTION GROUP-
                                                                                                                              18   CALIFORNIA, et al.,
                                                                                                                                                                                   Trial Date: March 23, 2020
                                                                                                                              19          Defendants.                              Judge: Haywood S. Gilliam, Jr.
                                                                                                                              20

                                                                                                                              21

                                                                                                                              22          Upon consideration of the Plaintiff’s Motion for Extension of Time from August
                                                                                                                              23   19, 2019 to October 2, 2019 for Fact Discovery, and good cause appearing therefor, it is
                                                                                                                              24   hereby, ORDERED that the application is granted and the time for the parties to conduct
                                                                                                                              25   fact discovery filing and it is hereby extended to and including October 2, 2019.
                                                                                                                              26

                                                                                                                              27   Dated: 8/20/2019                    ________________________________________
                                                                                                                                                                              Honorable Haywood S. Gilliam, Jr.
                                                                                                                              28


                                                                                                                                    ORDER GRANTING PLAINTIFF LAWRENCE HALEY’S EX PARTE APPLICATION TO
                                                                                                                                            MODIFY SCHEDULING ORDER Case No. 4:18-CV-07542-HSG       1
